UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 25, 2016 Eagle Materials Inc. (Exact name of registrant as specified in its charter) Delaware(State or other jurisdictionof incorporation) 1-12984(Commission File Number) 75-2520779(IRS EmployerIdentification No.) 3811 Turtle Creek Blvd., Suite 1100, Dallas, Texas (Address of principal executive offices) (Zip code) Registrant’s telephone number including area code: (214)432-2000 Not Applicable(Former name or former address if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events.
